Exhibit 10.1
 
 
LOAN AGREEMENT
 
THIS LOAN AGREEMENT (the "Loan Agreement"), dated effective June 10, 2010,
governed by and construed in accordance with the laws of the State of Colorado
and performable in Arapahoe County, Colorado, is made by and between TMG
HOLDINGS COLORADO, LLC, a Texas limited liability company, hereinafter referred
to as "Lender," whose address is 7598 N. Mesa Street, Suite 205, City of El
Paso, El Paso County, Texas 79912 and VERECLOUD, INC., a Nevada corporation,
hereinafter referred to as "Borrower," whose address is 6560 S. Greenwood Plaza
Blvd., Suite 400, Englewood, Colorado 80111.
 
ARTICLE I
DEFINITIONS

 
For purposes of this Loan Agreement, the following terms shall have the
respective meanings assigned to them.
 
1.01           Advance. The term "Advance" shall mean a disbursement by Lender
of the proceeds of the Loan.
 
1.02           Borrower. The terms "Borrower" shall mean all parties named as
Borrower in the first paragraph of this Loan Agreement.
 
1.03           Code. The term "Code" shall mean the Uniform Commercial Code as
in force in the State of Colorado.
 
1.04           Debtor Relief Laws. The term "Debtor Relief Laws" shall mean any
applicable liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
insolvency, reorganization, or similar laws affecting the rights or remedies of
creditors generally, as in effect from time to time.
 
1.05           Event of Default. The term "Event of Default" shall mean:
 
(a)  A failure by Borrower to make any payment of principal or interest on the
Note within five (5) days of when due;
 
(b)  A failure by Borrower to comply with any of the other terms or conditions
specified herein or in the Note, the Security Agreement, other Security
Instruments (as later defined herein), or any other written agreement between
(i) Borrower and (ii) Lender or any affiliate of Lender within thirty (30) days
after the date of written notice from Lender to Borrower.
 
(c)  Any false or inaccurate material representation or warranty made by
Borrower to Lender in any of the Security Instruments;
 
(d)  The appointment of a receiver, trustee, conservator, or liquidator of
Borrower or of any property of Borrower;
 
(e)  The filing by or against Borrower of a voluntary petition in bankruptcy,
seeking reorganization or rearrangement or taking advantage of any Debtor Relief
Laws, or an answer by Borrower admitting the material allegations of a petition
filed against Borrower in any bankruptcy, reorganization, insolvency,
conservatorship, or similar proceeding, or an admission by Borrower in writing
of an inability to pay its debts as they become due;


(f)  The making by Borrower of a general assignment for the benefit of
creditors;
 
 

--------------------------------------------------------------------------------


 
(g)  The entry of an order, judgment or decree by any court of competent
jurisdiction adjudicating Borrower as bankrupt or insolvent, or approving a
petition seeking reorganization of Borrower or an arrangement of its debts, or
appointing a receiver, trustee, conservator, or liquidator of Borrower or of any
property of Borrower; and/or
 
(h)  The liquidation, termination, or dissolution of Borrower.
 
1.06           Financing Statements. The term "Financing Statements" shall mean
the Form UCC financing statements securing the Loan, to be filed with the
appropriate offices for the perfection of a security interest in any of the
Property.
 
1.07           Governmental Authority. The terms "Governmental Authority" shall
mean the United States, the State of Colorado, the County of Arapahoe, the City
of Englewood, or any other political subdivision in which the Property is
located, and any other political subdivision, agency, or instrumentality
exercising jurisdiction over Borrower or the Property.
 
1.08           Governmental Requirements. The term "Governmental Requirements"
shall mean all laws, ordinances, rules, and regulations of any Governmental
Authority applicable to Borrower or the Property.
 
1.09           Lender. The term "Lender" shall mean the Lender named in the
first paragraph of this Loan Agreement.
 
1.10           Loan. The term "Loan" shall mean the loan by Lender to Borrower
in the original principal amount not to exceed ONE MILLION FIVE HUNDRED
SIXTY-FOUR THOUSAND AND N0/100THS UNITED STATES DOLLARS (U.S. $1,564,000.00).
 
1.11           Note. The term "Note" shall mean the Revolving Credit Note from
Borrower to Lender dated of even date herewith in the amount of and evidencing
the Loan.
 
1.12           Property. The term "Property" shall mean all the tangible and
intangible assets of Borrower, now or hereafter acquired, as described in the
Security Agreement.
 
1.13           Security Agreement. The term "Security Agreement" shall mean the
Security Agreement, between Borrower and Lender, dated of even date herewith.
 
1.14           Security Instruments. The term "Security Instruments" shall mean
this Loan Agreement, the Note, the Security Agreement, the Financing Statements,
and such other instruments evidencing, securing or pertaining to the Loan as
shall, from time to time, be executed and delivered by or on behalf of Borrower
to Lender pursuant to this Loan Agreement.
 


ARTICLE II
LOAN TERMS AND AGREEMENTS


2.01           Commitment of Lender. Subject to the terms of this Agreement,
Lender will make the Loan to Borrower. Lender has no obligation to make Advances
which exceed the Loan.
 
2.02           Collateral. The Note shall be secured by the Security Agreement
and all of the other Security Instruments, as applicable.
 
 
2
 

--------------------------------------------------------------------------------


2.03           Interest. The Loan will bear interest at the per annum rate of
interest stated in the Note. If at any time the per annum interest rate stated
in the Note exceeds the maximum rate allowed by applicable law, the rate of
interest on the Loan will be the maximum rate of interest allowed by applicable
law. All amounts due to Lender in connection with the Loan Documents will bear
interest from their respective due dates until paid at the past due rate set
forth in the Note. Interest at the per annum interest rate set forth in the Note
will be computed on the basis of a 360 day year for the actual number of days
elapsed, unless that calculation would result in an effective rate exceeding the
maximum rate allowed by applicable law, in which case interest will be computed
on the basis of a 365 or 366 day year, as the case may be.
 
2.04           Priority. The lien or liens on the Property securing the Note
described hereinabove are a first lien and prior to any other encumbrances
thereon.
 
2.05           Conditions Precedent.
 
(a)           Initial Advance. Lender shall not be required to make the initial
Advance under the Loan until the following conditions are satisfied:
 
(i)           All of the Borrower's covenants specified herein have been
performed, or waived by Lender, in whole or in part, and Borrower shall
otherwise be in compliance with all of its obligations hereunder and under any
other agreements between Borrower and Lender or any affiliates of Lender.
 
(ii)           Borrower shall have furnished to Lender or its counsel any and
all documents, instruments and other certificates, papers, resolutions, etc.
required by Lender or its counsel as a condition to making the initial Advance.
 
(iii)          Borrower shall have executed this Loan Agreement, the Note, the
Security Agreement, the Financing Statements, and all other instruments and
documents required by Lender to evidence the Loan. Borrower shall have provided
evidence to Lender that the Note Purchase Agreement between Borrower and the
Burkes has been executed and will be consummated in full simultaneously with
such initial Advance.
 
(b)           Subsequent Advances. Lender shall not be required to make any
subsequent Advances after the initial Advance hereunder unless all of the
following conditions are satisfied:
 
(i)           All of the conditions of Section 2.05(a) shall be satisfied,
including, without limitation, any conditions waived in whole or in part by
Lender at the time of the initial Advance.
 
(ii)           There shall be no uncured Event of Default.
 
(iii)         All legal matters incident to the making of such subsequent
Advances shall be satisfactory to Lender and its counsel.
 
2.06           Notice and Manner of Borrowings. To obtain an Advance under the
Note for all Advances other than the initial Advance, Borrower must deliver a
written request to Lender in the form of Exhibit A hereto at least five (5)
business days prior to Borrower's requested date of funding. Any Advance made
after such request shall be conclusively presumed to have been made under the
terms of the Note to or for the benefit of Borrower when made in accordance with
Borrower's written request.
 
 
 
3


--------------------------------------------------------------------------------


2.07           Voluntary Prepayments and Reborrowings. The unpaid principal
balance of the Note at any time shall be the total amounts loaned or advanced
thereunder by Lender, less the amount of payments or prepayments of principal
made thereon by or for the account of Borrower. It is contemplated that by
reason of prepayments thereon there may be times when no amounts are owing under
the Note, but notwithstanding such occurrences, the Note, this Loan Agreement,
and all other Security Instruments shall remain valid and be in full force and
effect as to loans or advances made pursuant to and under the terms of this Loan
Agreement and the Note subsequent to each such occurrence. All loans or Advances
and all payments or prepayments made thereunder on account of principal or
interest may be evidenced by Lender, or any subsequent holder of the Note,
maintaining in accordance with its usual practice an account or accounts
evidencing the indebtedness of Borrower resulting from all loans or Advances and
all payments or prepayments thereunder from time to time and the amounts of
principal and interest payable and paid from time to time thereunder, in which
event, in any legal action or proceeding in respect of the Note, the entries
made in such account or accounts shall be prima facie evidence of the existence
and amounts of the obligations of Borrower therein recorded.
 
2.08           Termination of Credit Facility. Upon satisfaction of all
obligations due from Borrower to Lender under the Note, this Loan Agreement and
all other Security Instruments, and upon written notification from Borrower to
Lender that Borrower has terminated its right to request further Advances,
Borrower shall have the right to terminate this Loan Agreement, the Note, the
Security Agreement, and credit facility hereunder and receive from Lender a
release of any and all liens and security interests held by Lender and securing
the repayment of the Loan.

 
ARTICLE III
REPRESENTATIONS AND WARRANTIES

 
Borrower hereby represents and warrants as follows:
 
3.01           Borrower's Status. Borrower (i) is a Nevada corporation, validly
organized, duly existing and in good standing as a corporation under the laws of
the State of Nevada, (ii) is authorized to do business and is in good standing
under the laws of the State of Colorado, and (iii) possesses all necessary and
lawful authority and power to carry on its business wherever it conducts
business and to comply with the terms, covenants and conditions of this Loan
Agreement. The authorized officer of Borrower has all necessary power and
authority to execute this Loan Agreement, the Note (and any renewals,
extensions, or modifications thereof), the Security Agreement, and all other
Security Instruments, executed or granted by Borrower in connection with this
Loan Agreement.
 
3.02           Payment of Taxes. All federal, state and other tax returns of
Borrower required to be filed have been filed, and all federal, state and other
taxes, assessments, fees or other governmental charges imposed upon Borrower, or
any of its assets, have been paid, except those the validity of which is being
contested in good faith and for which adequate reserves have been set aside.
 
3.03           Suits, Actions. There are no material actions, suits, or
proceedings pending or to Borrower's actual knowledge, threatened in any court
or before any court, governmental commission, bureau or other administrative
agency or Governmental Authority against or affecting Borrower or the Property,
or involving the validity, enforceability, or priority of any of the Security
Instruments, at law or in equity. The consummation of the transactions
contemplated hereby, and the performance of any of the terms and conditions
hereof and of the other Security Instruments, will not result in a breach of, or
constitute a default in, any mortgage, deed of trust, lease, promissory note,
loan agreement, credit agreement, company agreement, partnership agreement, or
other agreement to which Borrower is a party or by which Borrower may be bound
or affected.
 
 
4

--------------------------------------------------------------------------------


 
3.04           Valid and Binding Obligation. All of the Security Instruments,
and all other documents referred to herein to which Borrower is a party, upon
execution and delivery, will constitute valid and binding obligations of
Borrower, enforceable in accordance with their terms except as limited by Debtor
Relief Laws.
 
3.05           Title to the Property. Borrower holds full legal and equitable
title to the Property subject only to that certain lien in favor of Pat and Ann
Burke which is being released simultaneously with the execution hereof.
 
3.06           Other Liens. No mortgage, security agreement or other security
instrument covering the Property, or any part thereof, has been executed, no
financing statement filed, and no lien, security interest, mechanic's or
materialman's lien has attached to, or been perfected in the Property, or any
part thereof, except the liens in favor of Lender contemplated by this Loan
Agreement and existing liens, if any, to be released with the Loan proceeds
pursuant to this Loan Agreement.
 
Lender hereby represents and warrants as follows:
 
3.07           Lender's Status. Lender (i) is a Texas limited liability company,
validly organized, duly existing and in good standing as a limited liability
company under the laws of the State of Texas, (ii) is authorized to do business
and is in good standing in all states where such authorization is required, and
(iii) possesses all necessary and lawful authority and power to carry on its
business wherever it conducts business and to comply with the terms, covenants
and conditions of Lender under this Loan Agreement.
 
3.08           Due Authorization. This Loan Agreement has been duly authorized
by all necessary Company action on the part of Lender, and Lender has the power
and authority to perform its obligations hereunder.
 
3.09           Valid and Binding Obligations. This Loan Agreement, upon and
execution and delivery by Lender, assuming due execution and delivery by
Borrower, will constitute the valid and binding obligation of Lender,
enforceable in accordance with its terms, except as limited by Debtor Relief
Laws.
 
ARTICLE IV
COVENANTS AND AGREEMENTS OF BORROWER
 
Borrower hereby covenants and agrees as follows:
 
4.01           Compliance with Governmental Requirements. Borrower shall timely
comply with all Governmental Requirements and deliver to Lender evidence
thereof. Borrower assumes full responsibility for the compliance of the Property
with all Governmental Requirements and, notwithstanding any approvals by Lender,
Lender shall have no obligation or responsibility whatsoever for any matter
incident to the Property.
 
4.02           Notices by Governmental Authority, Fire and Casualty Losses, Etc.
Borrower shall timely comply with and promptly furnish to Lender true and
complete copies of any official notice or claim by any Governmental Authority
pertaining to the Property. Borrower shall promptly notify Lender of any fire or
other casualty or any notice of taking or eminent domain action or proceeding
affecting the Property.
 
 
5


--------------------------------------------------------------------------------


 
4.03           Costs and Expenses. Borrower shall pay when due all costs and
expenses required by this Loan Agreement, including, without limitation: (a) all
taxes and assessments applicable to the Property; (b) all fees for filing or
recording the Security Instruments, as applicable; (c) all fees and commissions
lawfully due to brokers, salesmen, and agents in connection with the Loan or the
Property; (d) all fees and expenses of counsel to Lender (not to exceed
$27,500.00 in the aggregate); and (e) all other reasonable costs and expenses
payable to third parties incurred by either Borrower or Lender in connection
with the consummation of the transactions contemplated by this Loan Agreement.
 
4.04           Additional Documents. Borrower shall execute and deliver to
Lender, from time to time, as requested by Lender, such other documents,
including financing statements, as shall reasonably be necessary to provide the
rights and remedies to Lender granted or provided for by this Agreement, the
Note, the Security Agreement, or any other Security Instruments.
 
4.05           Inspection of Books and Records. Borrower shall permit Lender, at
all reasonable times, to examine and copy the books and records of Borrower
pertaining to the Loan and the Property. Lender understands and acknowledges
that Borrower is a public company subject to the rules and regulations of the
U.S. Securities and Exchange Commission and the federal and state securities
laws (collectively, the "Securities Laws"). Further, Lender acknowledges and
agrees that during the term of this Loan Agreement, Lender, and its affiliates,
may be in possession of, or have access to, material, non- public information
regarding Borrower. Lender agrees, on behalf of itself and its affiliates, to
comply with the insider trading rules of the Securities Laws, including, without
limitation, not to trade in Borrower's securities when Lender or its affiliates
is in possession of material, non-public information regarding Borrower.
Borrower undertakes no responsibility or liability, and hereby waives any
obligation, to inform Lender or its affiliates of when they may be in possession
of material, non-public information regarding Borrower or their obligations
under the Securities Laws and to therefore refrain from trading in Borrower's
securities.
 
4.06           Defense of Actions. Lender may (but shall not be obligated to)
commence, appear in, or defend any action or proceeding purporting to affect the
Loan, the Property, or the respective rights and obligations of Lender and
Borrower pursuant to this Loan Agreement. Lender may (but shall not be obligated
to) pay all necessary expenses, including, without limitation, reasonable
attorneys' fees and expenses incurred in connection with such proceedings or
actions, which Borrower agrees to repay to Lender upon demand.
 
4.07           Prohibition on Assignment. Borrower shall not assign or encumber
any interest of Borrower hereunder without the prior written consent of Lender,
which consent shall not be unreasonably withheld.
 
4.08           Payment of Claims. Borrower shall promptly pay or cause to be
paid when due all costs and expenses incurred in connection with the Property,
and Borrower shall keep the Property free and clear of any liens, charges, or
claims other than the lien granted to Lender and other liens approved in writing
by Lender.
 
4.09           Tax Receipts. Borrower shall furnish Lender at Lender's request
with receipts or tax statements marked "Paid" to evidence the payment of all
taxes levied on the Property on or before thirty (30) days prior to the date
such taxes become delinquent.
 
 
6

--------------------------------------------------------------------------------


4.13           Savings and Spreading. It is expressly stipulated and agreed to
be the intent of Lender and Borrower at all times to comply with the applicable
Colorado law governing the maximum rate or amount of interest payable on or in
connection with the Note and the Loan evidenced thereby (or applicable United
States federal law to the extent that it permits Lender to contract for, charge,
take, reserve or receive a greater amount of interest than under Colorado law).
If the applicable law is ever judicially interpreted so as to render usurious
any amount called for under the Note or under the other Security Instruments, or
contracted for, charged, taken, reserved or received with respect to the Loan,
or if acceleration of the maturity of the Note or if any prepayment by Borrower
results in Borrower having paid any interest in excess of that permitted by law,
then it is Lender's and Borrower's express intent that: (i) all excess amounts
theretofore collected by Lender be credited on the principal balance of the Note
(or, if the Note has been or would thereby be paid in full, refunded to
Borrower); and (ii) the provisions of the Note and the other Security
Instruments immediately be deemed reformed and the amounts thereafter
collectible hereunder and thereunder reduced, without the necessity of the
execution of any new document, so as to comply with the applicable law, but so
as to permit the recovery of the fullest amount otherwise called for thereunder.
The right to accelerate maturity of the Note does not include the right to
accelerate any interest which has not otherwise accrued on the date of such
acceleration, and Lender does not intend to collect any unearned interest in the
event of acceleration. All sums paid or agreed to be paid to Lender for the use,
forbearance or detention of the indebtedness evidenced by the Note and the other
Security Instruments, as applicable, shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread throughout the full
term of such indebtedness until payment in full so that the rate or amount of
interest on account of such indebtedness does not exceed the applicable usury
ceiling. Notwithstanding any provision contained in the Note or in any of the
other Security Instruments that permits the compounding of interest, including,
without limitation, any provision by which any of the accrued interest is added
to the principal amount of the Note, the total amount of interest that Borrower
is obligated to pay and Lender is entitled to receive with respect to the Note
shall not exceed the amount calculated on a simple (ie.., noncompounded)
interest basis at the Maximum Rate (as defined hereinafter) on principal amounts
actually advanced to or for the account of Borrower, including, without
limitation, any initial funds advanced contemporaneously herewith and any
advances made pursuant to any of the Security Instruments (such as for the
payment of taxes, insurance premiums and the like). As used herein, the term
"Maximum Rate" shall mean the maximum nonusurious rate of interest which may be
lawfully contracted for, charged, taken, reserved or received by Lender from
Borrower in connection with the Loan under applicable Colorado law (or
applicable United States federal law to the extent that it preempts Colorado law
and permits Lender to contract for, charge, take, reserve or receive a greater
amount of interest than under Colorado law). The Borrower agrees that if such
excess payments are applied in the manner provided for in this paragraph, then
to the fullest extent permitted by applicable law, the Lender shall not be
subject to any penalty provided for by any applicable law relating to charging
or collecting interest in excess of that permitted by applicable law.


4.14           Purchase of Burke Note. Lender and Borrower acknowledge and agree
that Lender's obligations hereunder to make the Loan are conditioned upon the
purchase by Borrower of that certain Secured Promissory Note dated May 26, 2009
in the original principal amount of $2,800,000.00 from Cadence II, LLC, a wholly
owned subsidiary of Borrower ("Cadence") payable to Pat and Ann Burke (the
"Burkes"), pursuant to the terms of a Note Purchase Agreement between Borrower
and the Burkes in form and substance acceptable to Lender. Without limitation on
the foregoing, it is understood and agreed that $750,000.00 of the initial
Advance under this Agreement shall be used to pay the cash portion of the
purchase price due to the Burkes under the Note Purchase Agreement. In the event
that the Note Purchase Agreement is not executed, delivered and consummated in
accordance with the terms thereof simultaneously with the initial Advance
hereunder, then Lender's obligations hereunder shall cease and terminate, and
all Advances made by Lender hereunder shall be immediately due and payable by
Borrower to Lender.
 
 
 
7

--------------------------------------------------------------------------------


4.15           Lock-Up Agreements. The obligations of Lender hereunder,
including, without limitation, the obligations of Lender to make the initial
Advance hereunder are conditioned upon Borrower's obtaining from the three (3)
largest shareholders of Borrower a "lock-up" agreement or other similar
agreement restricting the trading of any shares held by the current shareholders
of Borrower for a period of not less than seventy-five (75) days from the date
of this Agreement. The form of any such "lock-up" agreements shall be subject to
Lender's approval. Without limitation on the foregoing, each such agreement
shall contain an additional provision to the effect that the shareholder
consents to (i) the loan transaction set forth in this Agreement, (ii) the
issuance by the Company to TMG Holdings, LLC, an affiliate of Lender, of
21,800,000 common shares of Borrower at an issuance price of $.02 per share, and
(iii) the retention by the Company of Scott Schwartz, an affiliate of Lender, as
a consultant to the Company pursuant to the Independent Contractor Consulting
Services Agreement of even date herewith. In addition to the three (3) largest
shareholders, Borrower will use commercially reasonable efforts to obtain
identical lock-up agreements from all other shareholders of Borrower as soon as
practicable following the initial Advance.


4.16           Issuance of Securities and Payment of Dividends. For so long as
any portion of the loan is outstanding, and as long as Lender's obligation under
this Agreement is in effect, Borrower agrees that it will not declare any
dividends or make any other distributions of money or other property with
respect to the Borrower's shares. For a period of seventy-five (75) days from
the effective date hereof, Borrower will not issue any shares or other
securities of Borrower without the prior written consent of Lender (other than
underlying shares exercisable under Borrower's equity incentive plan, any
outstanding options or warrants, and the shares underlying that certain warrant
for Pat and Ann Burke dated June 11, 2010).
 
4.17           Indemnity. Borrower shall, at its sole cost and expense, protect,
defend, indemnify, release and hold harmless the Indemnified Parties (as defined
below) from and against any and all claims, suits, liabilities (including,
without limitation, strict liabilities), actions, proceedings, obligations,
debts, damages, losses, costs, expenses, fines, penalties, charges, fees,
judgments, awards, amounts paid in settlement, punitive damages, foreseeable and
unforeseeable consequential damages, of whatever kind or nature (including but
not limited to attorneys' fees and other costs of defense) (the "Losses")
imposed upon or incurred by or asserted against any Indemnified Parties and
directly or indirectly arising out of or in any way relating to any one or more
of the following: (i) ownership of the Note and/or any of the Security
Instruments; (ii) any amendment to, or restructuring of, the Loan, this Loan
Agreement or any other Security Instruments; (iii) any and all lawful action
that may be taken by Lender in connection with the enforcement of the provisions
of this Loan Agreement, the Note or any of the other Security Instruments,
whether or not suit is filed in connection with same, or in connection with
Borrower and/or any member, partner, joint venturer or shareholder thereof
becoming a party to a voluntary or involuntary federal or state bankruptcy,
insolvency or similar proceeding; (iv) any accident, injury to or death of
persons or loss of or damage to property occurring in, on or about the Property
or any part thereof; (v) any use, nonuse or condition in, on or about the
Property or any part thereof; (vi) any failure on the part of Borrower to
perform or be in compliance with any of the terms of this Loan Agreement; (vii)
any failure of the Borrower or the Property or any use thereof to be in
compliance with any applicable Governmental Requirements; (viii) the enforcement
by any Indemnified Party of the provisions of this paragraph; (ix) any
misrepresentation made by Borrower in this Loan Agreement or any other Security
Instruments; or (x) THE NEGLIGENCE OF ANY INDEMNIFIED PARTY, EXCEPT TO THE
EXTENT CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY INDEMNIFIED
PARTY. Any amounts payable to Lender by reason of the application of this
paragraph shall become immediately due and payable upon demand and shall bear
interest at the rate provided in the Note for past due amounts from the date of
demand to the date of payment. For purposes of this paragraph, the term
"Indemnified Parties" means Lender and any person or entity who is or will have
been involved in the origination of the Loan, any person or entity who is or
will have been involved in the servicing of the Loan, any person or entity in
whose name the encumbrances and security interests created by this Loan
Agreement or the Security Instruments are or will have been recorded, persons
and entities who may hold or acquire or will have held a full or partial
interest in the Loan as well as the respective directors, officers,
shareholders, partners, members, employees, agents, servants, representatives,
contractors, subcontractors, affiliates, subsidiaries, participants, successors
and assigns of any and all of the foregoing (including but not limited to any
other person or entity who holds or acquires or will have held a participation
or other full or partial interest in the Loan or the Property, whether during
the term of the loan evidenced by the Note or as a part of or following a
foreclosure of the liens securing the Loan and including, but not limited to,
any successors by merger, consolidation or acquisition of all or a substantial
portion of Borrower's assets and business). This paragraph will survive the
termination of this Loan Agreement or foreclosure of the liens securing the
Loan.
 
 
8

--------------------------------------------------------------------------------


ARTICLE V
RIGHTS AND REMEDIES OF LENDER


5.01           Acceleration. Upon the occurrence of an Event of Default and in
the event Lender elects to demand payment of the Loan, Lender may, at its
option, declare the Loan immediately due and payable without notice of any kind
except as provided in this Loan Agreement, the Note and/or any of the Security
Instruments, and, after any Event of Default, Lender shall have all rights and
remedies under this Agreement, the other Security Instruments and under
applicable law.
 
5.02           No Waiver or Exhaustion. No waiver by Lender of any of its rights
or remedies hereunder, in the other Security Instruments, or otherwise, shall be
considered a waiver of any other or subsequent right or remedy of Lender; no
delay or omission in the exercise or enforcement by Lender of any rights or
remedies shall ever be construed as a waiver of any right or remedy of Lender;
and, no exercise or enforcement of any such rights or remedies shall ever be
held to exhaust any right or remedy of Lender.
 


ARTICLE VI
GENERAL TERMS AND CONDITIONS


6.01           Notices. All notices, demands, requests, and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been given when presented personally or after deposit in a regularly maintained
receptacle for the United States Postal Service, postage prepaid, registered or
certified mail, return receipt requested, addressed to Borrower or Lender, as
the case may be, at the respective addresses set forth on the first page of this
Loan Agreement, or such other address as Borrower or Lender may from time to
time designate by written notice to the other as herein required.
 
6.02           Modifications. No provision of this Loan Agreement or the other
Security Instruments may be modified, waived, or terminated except by instrument
in writing executed by the party against whom a modification, waiver, or
termination is sought to be enforced.
 
6.03           Severability. In case any of the provisions of this Loan
Agreement shall for any reason be held to be invalid, illegal, or unenforceable,
such invalidity, illegality, or unenforceability shall not affect any other
provision hereof, and this Loan Agreement shall be construed as if such invalid,
illegal, or unenforceable provision had never been contained herein.
 
6.04           Election of Remedies. Lender shall have all of the rights and
remedies granted in the Security Instruments and available at law or in equity,
and these same rights and remedies shall be cumulative and may be pursued
separately, successively, or concurrently against Borrower or any of the
Property covered under the Security Instruments at the sole discretion of
Lender. The exercise or failure to exercise any of the same shall not constitute
a waiver or release thereof or of any other right or remedy, and the same shall
be nonexclusive.
 
 
9


--------------------------------------------------------------------------------


6.05           Approval of Lender and Form and Substance. All documents,
certificates, insurance policies, and other items required under this Loan
Agreement to be executed and/or delivered to Lender and/or approved by Lender
shall be in form and substance satisfactory to Lender.
 
6.06           No Third Party Beneficiary. This Loan Agreement is made for the
sole benefit of and is binding upon, the undersigned, and their respective
heirs, executors, administrators, legal representatives, successors and assigns.
No other person or persons (including, without limitation, firms, corporations,
limited liability companies and partnerships), shall have any right of action or
claim for relief hereunder, nor shall any provision herein be deemed to
establish any fund for the benefit of anyone not a party to this Loan Agreement.
 
6.07           Time of Essence. Time is hereby expressly made of the essence of
this Loan Agreement.
 
6.08           Attorney's Fees. Should either party hereto bring suit in court
to enforce the terms hereof, it is agreed that the losing party shall pay to the
successful party costs and reasonable attorney's fees.
 
6.09           No Partnership. The parties hereto acknowledge and agree that
each as to the other, has a different interest, that there is not a community of
interest and that by entering into this Loan Agreement it is not their intention
that a joint venture be deemed to exist. The interest of Lender is that of a
lender as expressed herein.
 
6.10           Number and Gender. Whenever used herein, the singular number
shall include the plural and the singular, and the use of any gender shall be
applicable to all genders. The duties, covenants, obligations, and warranties of
Borrower in this Loan Agreement shall be joint and several obligations of
Borrower.
 
6.11           Captions. The captions, headings, and arrangements used in this
Loan Agreement are for convenience only and do not in any way affect, limit,
amplify, or modify the terms and provisions hereof.
 
6.12           Applicable Law. This Loan Agreement and the rights and remedies
provided by the Security Instruments shall be governed by and construed in
accordance with the laws of the State of Colorado, and the laws of the United
States applicable to transactions within such state.
 
THIS AGREEMENT, THE NOTE, THE SECURITY AGREEMENT, AND THE OTHER SECURITY
INSTRUMENTS REFERENCED HEREIN REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.
 
 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 




 
[Remainder of page intentionally left blank.]


 
10


--------------------------------------------------------------------------------


 


EXECUTED AND DELIVERED on the date first recited.
 



 
LENDER:
 
TMG HOLDINGS COLORADO, LLC
 
         
 
By:
/s/ Scott M. Schwartz     Name:  Scott M. Schwartz     Its: President          



 
 



 
BORROWER:
 
VERECLOUD, INC.
 
         
 
By:
/s/ Mike Cookson     Name:  Mike Cookson     Its: Chief Operting Officer        
 

 
 
List of Schedules and Exhibits:
 
 
Exhibit A - Form of Request for Advance and Certification
 
 
 
11
 

--------------------------------------------------------------------------------




EXHIBIT "A"
 
REQUEST FOR ADVANCE AND CERTIFICATION
 
El Paso, Texas
 
(date)


TMG HOLDINGS COLORADO, LLC
7598 N. Mesa, Ste. 205
El Paso, Texas 79912


 
Re: 
Request for Advance under the Loan Agreement, dated June ___ , 2010, by and
among VERECLOUD, INC., a Nevada corporation ("Borrower") and TMG HOLDINGS
COLORADO, LLC, a Texas limited liability company ("Lender").

 
 
Gentlemen:
 
Borrower hereby requests an advance under the terms of the captioned Loan
Agreement as contemplated therein, in the amount of $____________________.


Borrower hereby certifies and warrants that all conditions to such Advance as
specified in the Loan Agreement have been satisfied.
 





 
Very truly yours,
 
VERECLOUD, INC.
a Nevada corporation
 
         
 
By:
      Name:        Title:            

 
 
 
 
 
12
 
 

--------------------------------------------------------------------------------

